DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered. 
Response to Amendment
	The Examiner acknowledges the claim amendments filed on 10/15/2020 and 11/25/2020.
Double Patenting
	The outstanding double patenting rejections are withdrawn in view of the current amendments.
Claim Objections
	The previous claim objections are withdrawn in view of the current amendments.
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn in view of the current amendments.
	Response to Arguments
	The Examiner agrees with the Applicant’s arguments that the currently filed amendments differentiate from the claimed invention.
	The Examiner additionally acknowledges the Remarks with respect to the Park reference and agrees with the Applicant’s comments. The Examiner further notes that the Park reference may show an 
Allowable Subject Matter
Claims 12, 17-20 and 22-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 12 and 20 outline a multilayer semiconductor light emitting structure with a particular active region design, claim 12 adding detail to the active region periphery and number of active zones. Namely, the design makes use of carrier blocking layers which are inserted between existing barrier layers used to separate the quantum confinement regions. These carrier blocking layers are formed such that there are a plurality of the layers, they are interposed between the existing barrier layers, they have conduction and valence bands that are respectively higher and lower than layers at the periphery of the active region and they have bandgap energies which are different from each other. The art of record was found to teach using similar blocking layers inserted between existing barriers separating quantum confinement regions (see Lou) but the prior are failed to teach or suggest the particular combination of features of the carrier blocking layers outlined above. The claims are therefore in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828